PER CURIAM.
This matter is before the Court on petition for approval of conditional guilty plea for consent judgment and entry of final order of discipline for violations of Florida Bar Integration Rule, article XI, Rule 11.-02(3) and Florida Bar Code of Professional *1027Responsibility, Disciplinary Rules 1-102(A)(3), 1-102(A)(4), 3-102(A) and 6-101(A)(3). We grant the petition and approve the conditional guilty plea and hereby enter a public reprimand against respondent, Robert T. Clelland, for these violations. The publication of this order in Southern Reporter and respondent’s personal appearance before the Board of Governors of the Florida Bar shall serve as his public reprimand.
Costs in the amount of $795.73 are hereby taxed against the respondent.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN and SHAW, JJ., concur.